Exhibit 10.6

 

12 November, 2010

 

Credit Suisse AG

Shipfinance

St. Alban-Graben 1-3

4002 Basel

Switzerland

Attn. Mrs Carla Vogel-Sforzini

Fax: +41 61 266 79 39

 

RE:          Extension of Forbearance Period in connection with Events of
Default under Credit Suisse AG Facility and the Master Agreement dated
December 7, 2007.

 

Reference is hereby made to (a) the Loan Agreement dated 07 December 2007 made
between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp. as joint and
several Borrowers (the “Borrowers”), (ii) Credit Suisse AG as Lender and Swap
Bank (the “Lender”) relating a term loan facility of US$40,000,000 as
supplemented by an amendment letter dated 19 March 2008, a waiver letter dated
24 March 2009, an extension of waiver letter dated 22 December 2009, a
supplemental agreement dated 8 January 2010, an extension of waiver letter dated
31 March 2010 and a further waiver letter dated 21 April 2010 (together the
“Loan Agreement”) , (b)the Master Agreement dated 07 December 2007 made between
the Borrowers and the Lender (the “Master Agreement”) and (c) the Letter
Agreement dated as of September 30, 2010 (the “Forbearance Letter”) whereby the
Lender agreed subject to the conditions therein to forbear from exercising any
of the rights or remedies arising from the Specified Events of Default as
provided therein. Capitalized terms defined in the Loan Agreement, the Master
Agreement or the Forbearance Letter and not otherwise defined herein are used
herein as therein defined, as applicable.

 

In order to allow time for TBS International, plc and its affiliates to work
with their various lenders, including you, towards a mutually agreeable solution
on their outstanding indebtedness, we hereby request that the Lender extend the
period under which you agree to forbear from exercising any of the rights or
remedies arising from the Specified Events of Default available to it under the
Loan Agreement, the Master Agreement, other transaction documents or under
applicable law (all of which rights and remedies are hereby expressly reserved
by the Lender until the earlier of (i) the occurrence of a Forbearance
Termination Event and (ii) December 29, 2010 (the “Forbearance Extension
Period”).

 

--------------------------------------------------------------------------------


 

In connection with your agreement hereunder, TBS International, plc agrees to
pay a fee to the Lender in an amount of 0.05% of the total outstanding loan
amount under the Loan Agreement.

 

By counter-signing this letter, you agree

 

(i)            during the Forbearance Extension Period, the following minimum
cash liquidity covenant shall replace the existing minimum cash liquidity
covenant contained in Section 10.18 of the Loan Agreement:

 

“For each calendar week ending during the Forbearance Extension Period, permit
the aggregate daily closing balance of Qualified Cash to be less than
$15,000,000 on the last business day of any week or on average in any week, of
which a minimum average balance of $5,625,000 must be deposited with Bank of
America, N.A.”

; and

 

(ii)           to forbear from exercising any of the rights or remedies arising
solely from the Specified Events of Default (which shall include (in addition
those identified in the Forbearance Letter) defaults arising from the suspension
of payments by TBS International, public limited company and its affiliates of
certain scheduled principal installments owing in respect of Indebtedness of
such persons during the Forbearance Extension Period, as more particularly
described on Schedule 1 hereto) on the terms set forth in the Forbearance
Letter, as modified by the terms above.

 

As a condition to your agreement TBS International, plc will provide you with
the evidence that similar such agreement has been obtained from any other
lenders including (but not limited to) those listed in the Schedule 1.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

Claremont Shipping Corp.

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

Yorkshire Shipping Corp.

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

and Chief Financial Officer

 

 

Acknowledged and Agreed,

 

 

 

 

 

 

 

 

CREDIT SUISSE AG,

 

 

As Lender and Swap Bank

 

 

 

 

 

 

 

 

By:

/s/ Meike Rubin

 

/s/ Carla Vogel-Sforzini

 

Name: Meike Rubin

 

Carla Vogel-Sforzini

 

Title: Director

 

Assistant Vice-President

 

[Signature Page to CS Extended Forbearance Letter]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

 

$

417,500

 

December 9, 2010

 

 

$

417,500

 

December 23, 2010

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

 

$

437,000

 

December 13, 2010

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

Commerzbank AG dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

 

--------------------------------------------------------------------------------